DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the status of the prior filed application should be updated in the first sentence of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 16-19, 25-29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cortie et al (US 2013/0016332 A1).
As to claims 16-18, 25, 27-28 , Cortie discloses a fluid handling structure (12) for an immersion lithographic apparatus, the fluid handling structure configured to confine immersion fluid to a region and comprising: a gas knife system (see figure 7) comprising passages,  each having an exit, the passages having a plurality of first passages having a plurality of corresponding first exits (50) and a plurality of second passages (61) having a plurality of corresponding second exits, the second exits located outward relative to a central portion of the fluid handling structure of the first exits wherein a spacing between two adjacent first exits is 
                                  
    PNG
    media_image1.png
    620
    608
    media_image1.png
    Greyscale

and wherein a second exit is located on a surface of the fluid handling structure (12), the surface facing and being substantially parallel to a top surface of a substrate (W) when in use, and the second passage has a second major axis which passes through the cross-sectional area of the second passage wherein the second major axis is at an angle to the top surface of a substrate when in use and wherein the angle is between approximately 10 degrees to 75 degrees (see paragraph [0067]).   It is disclosed a fluid handling structure (12) including a fluid extractor (210) in relative a central portion of the fluid handling structure of the first and second exits, the fluid extractor having an extractor exit on a surface of the fluid handling structure, the surface facing and being substantially parallel to a top surface of the substrate when in use and wherein the second exits are a further distance from the substrate (W) when in use than the extractor exit. The extractor exit has a plurality of openings (210) arranged in a line or arc, each of the openings having an essentially rectilinear cross-sectional shape and wherein the fluid handling structure (12) has at least four sides in plan view and wherein the first and second exits (50, 61) are arranged along at least four sides of the fluid handling structure. 


    PNG
    media_image2.png
    403
    593
    media_image2.png
    Greyscale

	In view of such suggestion, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to design the angle of the side wall of the first passage to the vertical in the range between 0.5° and 10° as well as the angle of the side wall of the second passage to the vertical in the range between 0.5° and 7°.  The purpose of doing so would have been to supply a desired gas into a space between the projection optical system and the substrate with a proper pressure. 
With respect to claims 19, 26, 29 and 32, 34-35, Cortie discloses a fluid handling structure (12) comprising substantially all of the limitations of the instant claims including a fluid extractor (210) inward relative a central portion of the fluid handling structure of the first and second exits, the fluid extractor having an extractor exit on a surface of the fluid handling structure, the surface facing and being substantially parallel to a top surface of the substrate when in use.  Cortie suggests to employ the first passages for extracting a mixture of liquid and gas (see paragraph [0068]).   Cortie does not expressly disclose the first exit, the second exit being specifically arranged as recited in the instant claims.   It would have been obvious to one having 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,969,695.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features/limitations collectively recited in claims 16-35 of the instant application are also included, inter alia, in the collective recitation of claims 1-20 of the ‘695 patent.
With respect to claim 16 and 27 of the present application, claims 1 and 2 of 695 patent disclose: 

    PNG
    media_image3.png
    316
    368
    media_image3.png
    Greyscale



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
7/6/21


/HUNG NGUYEN/Primary Examiner, Art Unit 2882